Citation Nr: 1755781	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for left shoulder condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  

The Veteran testified at a Board hearing in April 2017.  A copy of the hearing transcript is associated with the record.  

The issue of the left shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The evidence of record is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during active duty or is related to an incident of service.  

2.  Resolving all doubt in the Veteran's favor, tinnitus is etiologically related to his period of active service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  

2.  The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his hearing loss and tinnitus in a letter dated August 2012. He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in September 2012.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in September 2012.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2017).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2017). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

a.  Hearing Loss 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Based on his Application for Benefits dated July 2012, the Veteran claims that his hearing loss began in July 1969.  In his April 2017 board hearing, the Veteran testified that he served as a maintenance Crew Chief on a helicopter in Aviation 67N20.  There, he was exposed to loud noise from the helicopters without hearing protection.  

The Veteran underwent a VA audiological examination in September 2012.  His puretone thresholds, in decibels were as follows: 





HERTZ


1000
2000
3000
4000
RIGHT
5
35
60
65
LEFT
10
40
85
80

Results yield a puretone threshold average of 41 in his right ear and 54 in his left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear.  The examiner concluded that while the Veteran has impaired hearing, it does not meet the criteria to be considered a disability for VA purposes.  The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of his military service.  In his rationale, the examiner explained that the Veteran's pre-induction, initial flight physical examination and separation examination showed normal hearing.  There is no evidence of hearing loss shown in the Veteran's Service Treatment Records.  

However, the Board finds that the Veteran suffers from hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  His audiology examination show an auditory threshold of greater than 40 decibels in at least one frequency.  The July 2012 VA examination report is inadequate as the examiner did not take into account the Veteran's noise exposure in service.  The Veteran's occupational noise exposure associated with his hearing loss is one of exposure to helicopter rotor noise, without hearing protection.  This is consistent with his duties listed in his military occupational speciality (MOS) as part of a helicopter maintenance crew.  The Veteran is fully competent to identify and report a decrease in his hearing and the date that he first experienced it.  See 38 C.F.R. § 3.159 (a)(2).  
The Veteran has consistently stated that his hearing loss began in service, specifically in 1969.  With this assertion confirmed by his MOS as a helicopter maintenance worker, the Board finds his statements credible since they are consistent with the circumstances of his service.  

While the Veteran's service treatment records fail to show any complaints, treatment, or diagnosis of bilateral hearing loss, the Veteran has consistently asserted that his hearing loss began in service while serving in helicopter repair and he was not exposed to acoustic trauma after service.  His statements are facially plausible.  Thus, there is an approximate balance of the positive and negative evidence.  The evidence is in relative equipoise. 

Resolving any doubt in the Veteran's favor, service connection for the Veteran's bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

b.  Tinnitus

The Board finds that the Veteran is competent to testify as to the symptomology of tinnitus.  There is no clinical test that either diagnoses or disproves the presence of tinnitus.  Because tinnitus is a rare disability capable of being established on the basis of lay assertions, the Veteran is competent to provide, on the basis of his own lay assertions, evidence as the onset, continuity, and presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In his September 2012 VA examination, the Veteran reported recurrent tinnitus and stated that it began around 1969 and 1970.  He describes it has ringing/rattling sounds and notices it more at night.  It has been recurrent and constant, but he has learned to deal with it.  The VA examiner found that the Veteran's tinnitus is not related to service because tinnitus was never reported in service.  However, based on his Application for Benefits dated July 2012 and his hearing testimony, the Veteran served as an aviation crew chief, where he was exposed to loud sounds from helicopters without hearing protection.  He testified that he noticed ringing in his ears during service in July 1969 but never reported it to anyone.  

Regarding a nexus, the Veteran asserts a continuity of symptomatology as he stated the symptoms started in service.  The Board considers the Veteran's reports regarding tinnitus history competent and credible.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  Thus, his service connection claim for tinnitus is warranted.  


ORDER

1.  Entitlement to service connection for hearing loss is granted.  

2.  Entitlement to service connection for tinnitus is granted.  


REMAND

In his April 2013 hearing, the Veteran claims that his unit was under a mortar attack, during his deployment to the Republic of Vietnam.  During the attack, the Veteran took shelter in a bunker and sustained a shoulder injury in the process.  The Veteran stated that he complained about the injury to his sergeant but his complaint was dismissed due to the fatalities in the unit.  He never sought treatment for it during service, claiming that he felt that his injury paled in comparison to other losses and casualties sustained by other servicemen during the mortar attack.  

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Moran v. Principi, 17 Vet. App. 149 (2003).  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  While 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran, it aids him by relaxing the adjudicative evidentiary requirements of determining what happened in service.  See Wade v. West, 11 Vet. 521, 522-23 (1996).  Thus, given his service in Vietnam and his testimony, the Board concedes to the Veteran's combat status.  

Through his representative, the Veteran claims that prior to service, he was involved in a car accident that injured both his back and his left shoulder.  With a possible left shoulder disability that existed prior to his entrance into service, the Veteran also contends that his left shoulder condition was aggravated by the injury he sustained during the mortar attack in service. 

The Veteran's STR Report of Medical History dated April 1968 marked normal arm condition.  His separation examination dated August 1969 also reported normal upper extremities.  However, the Veteran asserts that he continues to experience shoulder pain and was told by a private physician that surgery may be an option for treatment.  The Veteran explained that his shoulder condition relates to his rotator cuff and possible scar tissue.  However, aside from a private treatment record dated June 2013 noting arm weakness and his hearing testimony, the Board lacks the medical evidence to confirm the Veteran's shoulder disability.  During the hearing, the Veteran stated that there were outstanding private treatment records to support his claim.  To this date, no private treatment records have been submitted.  

Prior to adjudicating this claim, the Board requires additional medical evidence to determine the Veteran's shoulder disability and the probability that it was caused by service.  The Board must also determine whether the Veteran was sound upon entry into service, given his statement regarding a preexisting shoulder injury sustained in a car accident prior to his military service.  In addition, the Veteran should be afforded a VA examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an authorization and release form so that VA may attempt to obtain private treatment records regarding his shoulder disability.  All attempts to obtain treatment records must be documented in the claims file.  If the RO is unable to obtain those treatment records, the RO must notify the Veteran and inform him that he may obtain the records and submit them to VA.  

2.  Ask the Veteran to provide medical treatment records and any other records pertaining to his shoulder injury sustained in the car accident prior to service.  If necessary, ask the Veteran to provide an authorization and release form so that VA may attempt to obtain those records.  

3.  Obtain VA treatment records from Tullahoma Clinic, if any, and associate them with the claims file.  

4.  Schedule the Veteran for a VA examination regarding his left shoulder condition to determine the nature and etiology of any diagnosed shoulder disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner is asked to address the following: 

a.  For any diagnosed shoulder disability, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in or is related to the Veteran's military service.  The examiner is asked to take into account the Veteran's private treatment records and his lay testimony from his April 2017 board hearing.  For purposes of this opinion, the examiner should accept as true that the Veteran has left shoulder symptoms since his injury during his service in Vietnam.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


